t c memo united_states tax_court krr construction petitioner v commissioner of internal revenue respondent docket no filed date merle r flagg for petitioner candace m williams for respondent memorandum opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 petitioner filed a all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure timely petition the matter is presently before the court on a motion by petitioner’s sole shareholder joseph kemp mr kemp to substitute party and change caption pursuant to rule d the issue for decision is whether mr kemp may be substituted for petitioner we hold that he may not background when the petition was filed petitioner’s principal_place_of_business was in texas in mr kemp incorporated petitioner under texas law since petitioner’s incorporation garner cooper l l p an accounting firm has prepared petitioner’s income_tax returns in david molina mr molina a business acquaintance of mr kemp advised mr kemp that he could reduce his tax burden by having petitioner elect to be treated as an s_corporation mr molina subsequently prepared form_2553 election by a small_business_corporation for petitioner which mr kemp signed and mailed to respondent petitioner’s accounting firm was not involved in the preparation of the s_corporation_election nor was it aware of petitioner’s intention to elect s_corporation status on date respondent received petitioner’s form_2553 on date respondent notified petitioner that its s_corporation_election was granted with an effective date of date though petitioner retained a copy of respondent’s notification petitioner’s accounting firm did not receive a copy of this document until according to respondent’s computer records petitioner’s s_corporation_election was reversed or terminated on date further details regarding the reversal or termination are no longer available as respondent destroys certain records after years in accordance with his document retention policy petitioner has never filed form_1120s u s income_tax return for an s_corporation as s_corporations are required to do and mr kemp has never reported any of petitioner’s income or deductions on his personal federal_income_tax return rather since its incorporation in petitioner has consistently filed form_1120 u s_corporation income_tax return on petitioner’s form_1120 for petitioner deducted percent of certain amounts it contributed to various partnerships as business bad_debts respondent maintains that petitioner failed to establish that its business_bad_debt deductions meet the requirements of sec_166 according to mr kemp the benefit of substituting himself for petitioner is that he may be entitled to certain bad_debt deductions under sec_166 which exceed the amount claimed as a bad_debt deduction on petitioner’s federal_income_tax return discussion i overview mr kemp argues that because he is the sole shareholder of an s_corporation he is the proper party to this proceeding he claims that petitioner’s status as an s_corporation was never terminated and if it was that it is was done without petitioner’s consent mr kemp further argues that even if petitioner’s s_corporation_election was untimely for the tax_year the election would have been effective for subsequent years including the year at issue in either case mr kemp asserts that petitioner should be treated as an s_corporation consequently mr kemp argues that he is the correct party to this proceeding respondent contends that petitioner was a c_corporation for the year at issue because petitioner’s s_corporation_election was reversed or terminated in date respondent claims that the s_corporation_election was either reversed because it was untimely filed or terminated at petitioner’s request respondent’s only support for the latter claim consists of a computer printout that indicates termination occurred per tps corres according to respondent this designation means that the taxpayer requested termination of s_corporation status respondent further contends that mr kemp does not meet the requirements for substitution under rule d and that the court lacks jurisdiction to redetermine mr kemp’s individual income_tax_liability ii substitution rule provides for substitution in four instances upon a petitioner’s death when a party becomes incompetent where the need for successor representatives or fiduciaries arises and for other cause rule a b c and d mr kemp’s motion invokes only rule d pursuant to rule d the court may order substitution of proper parties for other cause although the terms proper parties and other cause are not defined these terms must be interpreted within the limitations placed upon the court’s jurisdiction sec_6213 limits the court’s jurisdiction to proceedings initiated by taxpayers who have filed a timely petition in response to a valid notice_of_deficiency 67_tc_329 this court has repeatedly held that a notice_of_deficiency is a jurisdictional prerequisite to access this forum as a party-petitioner 81_tc_614 no one who has not been served with a statutory_notice_of_deficiency may become a party- petitioner in this court such a holding is clearly in accordance with our practice and with the statute defining and limiting our jurisdiction sec_6213 rule a affd without published opinion 829_f2d_39 6th cir 67_tc_1033 we could not within our jurisdictional limits have permitted any person to whom a notice_of_deficiency was not sent to become a party guarino v commissioner supra pincite the jurisdiction of this court is strictly limited under sec_6213 to persons who file a petition with this court after the notice_of_deficiency authorized in sec_6212 has been mailed to that person wheeler v commissioner tcmemo_1999_298 when a notice_of_deficiency is issued to only one spouse this court lacks jurisdiction over the spouse not named in the notice sumerset props v commissioner tcmemo_1981_707 there is clearly no basis for substituting as petitioners either the general_partner or the limited partners who were not issued notices of deficiency mr kemp wants to be substituted for petitioner pursuant to rule d thereby shifting the focus of the litigation from petitioner’s corporate tax_liability to mr kemp’s individual tax_liability mr kemp’s motion for substitution was filed so that mr kemp can deduct petitioner’s bad_debt losses on his personal federal_income_tax return in other words mr kemp wants to become the party-petitioner in this proceeding substitution under rule d is inappropriate in this case the proper party to this proceeding is petitioner who was issued the notice_of_deficiency and filed a timely petition with this court see rule a estate of siegel v commissioner supra pincite9 moreover mr kemp was not issued a notice_of_deficiency and we do not have jurisdiction to redetermine his tax_liability see sampson v commissioner supra pincite estate of siegel v commissioner supra pincite guarino v commissioner supra pincite wheeler v commissioner supra sumerset props v commissioner supra therefore we could not within our jurisdictional limitations substitute mr kemp for petitioner as the proper party in this proceeding since petitioner is the proper party substitution is not appropriate see estate of siegel v commissioner supra pincite iii conclusion based on the foregoing petitioner is the proper party in this matter and there is no basis for substituting mr kemp in even if we were to find that petitioner was an s_corporation for which we do not substitution would not be proper in that case mr kemp as the sole shareholder of an s_corporation would be the taxpayer under sec_6212 to whom respondent should have issued the notice_of_deficiency see 94_tc_863 as a passthrough_entity an s_corporation is generally a taxpayer not subject_to income_tax sec_1363 and sec_7701 affd 954_f2d_653 11th cir however respondent did not issue a notice_of_deficiency to mr kemp rather respondent issued the notice_of_deficiency to petitioner therefore the court would lack jurisdiction to redetermine mr kemp’s tax_liability reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit accordingly we shall deny petitioner’s motion for substitution to reflect the foregoing an appropriate order will be issued
